Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 25, 2018

                                    No. 04-18-00300-CV

                             IN THE INTEREST OF BABY V.

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-PA-00239
                        Honorable Rosie Alvarado, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on July 25, 2018.


                                              _____________________________
                                              Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2018.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court